Citation Nr: 0907478	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-17 760A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), including due to Agent Orange 
exposure.

2.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure and as secondary to 
diabetes mellitus.  

3.  Entitlement to service connection for depression, 
including due to Agent Orange exposure and as secondary to 
diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from August 
1970 to March 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2004 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The February 2004 rating decision 
denied service connection for PTSD, and the more recent June 
2007 rating decision denied service connection for depression 
and hypertension.  

In August 2008 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In that regard, as support 
for his claims, the Veteran testified at a video-conference 
hearing in December 2008, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing 
the Veteran submitted additional evidence, and he waived his 
right to have the RO initially consider the evidence not 
already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2008).

The Board is remanding the PTSD claim to the RO, again via 
the AMC, for still further development and consideration.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.  However, hypertension is not 
on the list of diseases presumptively associated with 
herbicide exposure.

2.  The Veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to his service, including to his presumed exposure 
to Agent Orange in service.  As well, there is no competent 
or credible medical nexus evidence otherwise linking his 
current hypertension to his military service, including to 
his service-connected diabetes.  

3.  However, according to the medical and other relevant 
evidence of record, it is just as likely as not the veteran 
has clinical depression from having to cope and live with the 
disabling effects of his service-related diabetes mellitus 
and its residual complications.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
- including due to Agent Orange exposure, and is not 
proximately due to, the result of, or chronically aggravated 
by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2008).

2.  But resolving all reasonable doubt in his favor, the 
Veteran's depression is secondary to his service-connected 
diabetes mellitus and its associated complications.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



With respect to the claim for service connection for 
depression, though, the Board need not discuss whether there 
has been VCAA compliance because the claim is being granted, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless 
error).
However, discussion proceeds for the claim for service 
connection for hypertension, as this is being denied, as 
discussed below.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the November 2006 letter complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or greater 
significance, all VCAA notice sent prior to the RO's initial 
unfavorable decision on the claim in June 2007.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  See also 
Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), 
VA treatment records, identified private treatment records, 
and arranged for a VA diabetes examination for a medical 
nexus opinion concerning whether it is attributable to his 
military service.  The standards of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), are not met in this case, however, as 
they concern his ancillary claim for hypertension.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is 
already sufficient competent medical evidence of record to 
adjudicate this secondary service connection claim, as well 
as consideration of direct service connection, such that 
another VA examination and/or opinion would serve no 
constructive purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Importantly, a relatively recent VA diabetes 
examination was already provided the Veteran in May 2007, 
despite the fact that he did not agree with its findings.  
That VA examination provided highly probative evidence that 
the etiology of his current hypertension is not due to his 
service-connected diabetes mellitus.  And there is simply no 
indication of in-service incurrence of hypertension or any 
complaints of or treatment for hypertension until many years 
after service.  As a whole, the service and post-service 
medical records provide more than sufficient evidence to 
decide this service-connection claim, either on a direct or 
secondary basis, such that another VA compensation 
examination is unwarranted.  So the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection for 
Hypertension, Including as due to Exposure to Agent Orange 
and as Secondary to Diabetes Mellitus

The Veteran contends that his hypertension is due to his 
military service and, in particular, to his exposure to Agent 
Orange while serving in Vietnam.  He also contends that his 
hypertension was either caused or aggravated by his diabetes 
mellitus, which, itself, was service connected based on said 
exposure to Agent Orange in Vietnam.  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
under all potentially applicable theories of entitlement to 
service connection. 



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in service if manifest 
to a compensable degree of at least 10-percent disabling 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  

As mentioned, the Veteran has presented several theories in 
support of his claim.  His primary theory is that his 
hypertension is secondary to his diabetes mellitus, which was 
service connected based on his presumed exposure to Agent 
Orange in Vietnam.  But he also directly attributes his 
hypertension to that Agent Orange exposure in Vietnam, not 
just by way of the diabetes.  The Board will consider both of 
these theories, as well as a direct incurrence theory of 
service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

First, the Board finds no basis to grant the claim under the 
theory that the Veteran's hypertension was somehow caused by 
exposure to herbicides (in particular, the dioxin in Agent 
Orange) while stationed in Vietnam.  Under VA regulation, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R.  § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The Veteran's DD Form 214 shows he served in the Republic of 
Vietnam during the Vietnam era.  Indeed, service connection 
for diabetes mellitus was established on a presumptive basis 
due to Agent Orange exposure in Vietnam.  Hypertension, 
however, is not included among those disabilities for which 
service connection may be presumed.  38 C.F.R. § 3.309(e).  
Accordingly, there is no basis for establishing service 
connection for hypertension under the theory that it 
developed as a consequence of the Veteran's exposure to 
herbicides in service.  

Second, the Board finds that service connection for 
hypertension also is not warranted on a direct incurrence 
basis or on a presumptive basis during the one-year period 
after service.  The Veteran's service treatment records make 
no reference to high blood pressure, much less persistently 
elevated blood pressure to warrant a diagnosis of 
hypertension.  His February 1970 entrance examination 
recorded his complaints of high blood pressure, self-reported 
history of hypertension.  Importantly though, the entrance 
examiner's physical findings did not confirm these complaints 
with a noted diagnosis for hypertension; rather, the 
Veteran's blood pressure at the time was not elevated, only 
126/60, with no noted history of medication for hypertension.  
Subsequently in service, there is also no indication that he 
was on medication for high blood pressure or otherwise 
diagnosed or treated for hypertension while on active duty.  
Of particular relevance, his blood pressure was noted to be 
112/60 at his separation examination in March 1972.  As such, 
his service treatment records provide highly probative 
evidence against his claim under a direct theory of service 
connection.  Struck v. Brown, 9 Vet. App. 145 (1996).

And to the extent there were the Veteran's self-reported 
indications of a history of high blood pressure and 
hypertension prior to service, this was not independently 
confirmed during the objective clinical portion of his 
military entrance examination.  So it is presumed he was in 
sound condition when entering service, especially inasmuch as 
he was accepted into the military without any such limitation 
on his service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).



Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Here, again, the pre-service history of elevated blood 
pressure and hypertension was only in the way of the 
Veteran's self-reported statement, not independently 
confirmed during the objective clinical portion of his 
military entrance examination.  But although it is presumed, 
as a consequence, that he was medically sound when entering 
service, there is no indication of elevated blood pressure - 
and certainly not persistently elevated blood pressure 
indicative of hypertension, at any time while he was on 
active duty.  The same is true during the one-year 
presumptive period following his discharge from service.  In 
fact, there is no indication of hypertension until over at 
least two decades after he left service.  The VA examination 
noted hypertension was first diagnosed in 1996, and there 
does not appear to be any earlier documented post-service 
diagnosis or treatment for this condition.

This long gap between the Veteran's separation from active 
duty and the onset of hypertension provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
hypertension and the service-connected diabetes.  To the 
contrary, there is competent medical evidence of record 
discounting any notion that the Veteran's current 
hypertension is related to his service-connected diabetes on 
a secondary basis.  Velez, 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate the hypertension with the service-connected 
disability).  In this regard, the May 2007 VA examination 
report found that his hypertension is not a complication of 
his diabetes.  In reaching this conclusion, the VA examiner 
noted the Veteran's hypertension preceded his diabetes, 
not vice versa, relying in part on the Veteran's own 
admission that he was first diagnosed with hypertension in 
1996 and diabetes in 1999.  A review of his VA and private 
records also shows his hypertension preceded his diabetes.  
Private treatment reports from the Thibodaux Regional Medical 
Center show a diagnosis of high blood pressure by May 1999, 
which significantly, was prior to records showing the 
earliest diagnosis of diabetes dated in September 1999.  
Moreover, the examiner specifically opined that the Veteran's 
hypertension is not worsened or increased by his diabetes.  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He has also submitted medical literature, dated in March 
2002, which links Agent Orange, diabetes, and high blood 
pressure.  But importantly, this literature does not refer to 
the specific facts in his own case.  He is competent, as a 
layman, to report on that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
existence and etiology of hypertension, including due to 
Agent Orange exposure, or alternatively, as secondary to 
service-connected Type II diabetes mellitus.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service-connection claim for 
hypertension, on either a direct, presumptive, or secondary 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the Veteran's favor, and this claim must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement to Service Connection for Depression, 
Including as due to Exposure to Agent Orange and as Secondary 
to the Diabetes Mellitus

In testimony during his December 2008 videoconference 
hearing, the Veteran asserted that his clinically diagnosed 
depression is attributable to his service-connected diabetes 
mellitus and its associated complications.  He claims that 
his diabetes limits his ability to work, be involved with his 
family, and engage in recreational activities, causing him to 
be depressed.  

There is no disputing the Veteran has clinical depression.  
Of particular note, a private psychiatric evaluation by 
Dr. M.B. diagnosed major depressive disorder in July 2002.  
Other private and VA records also note treatment for 
depression.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



The Veteran also has submitted medical nexus evidence clearly 
substantiating his claim for secondary service connection by 
providing essential competent evidence of a link between his 
depression and his service-connected diabetes.  Velez, 
11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).  
Concerning this, in October 2008, a VA treating physician 
opined that "[the Veteran's] diabetic condition has worsened 
his depression."  In other words, there is medical evidence 
that the current disability, depression, is chronically 
aggravated by a service-connected disability, diabetes, as 
per the requirements of 38 C.F.R. § 3.310(b).  So there is 
competent and credible evidence indicating it is at least as 
likely as not the Veteran has an acquired psychiatric 
disorder - namely depression, from having to cope and live 
with the effects of his service-related diabetes mellitus and 
its associated complications.  There is no contravening 
medical evidence against this linkage between the depression 
and diabetes.  So his service-connection claim must be 
granted with resolution of any reasonable doubt in his favor.  
38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for hypertension, including 
as secondary to the service-connected diabetes, is denied.

However, the claim for service connection for depression, 
including as secondary to the service-connected diabetes, is 
granted.




REMAND

The Board finds that additional evidentiary development is 
required before it can adjudicate the remaining claim, for 
service connection for PTSD.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

The record shows that the Veteran has been diagnosed with 
PTSD.  His VA treatment records show recent diagnoses and 
ongoing treatment for PTSD.  However, no competent evidence 
shows that he ever engaged in combat with an enemy force.  
Under these circumstances the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of the 
claimed stressors.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(f); see also West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).

However, it is unclear whether the diagnosis of PTSD was 
based on a verified stressor.  The only stressors reported by 
the Veteran with any specificity include the following:

(1)  On one particular night, he was subjected to rocket 
and mortar attacks while on guard duty and in addition, 
also shot at by a "zapper," a North Vietnamese soldier 
trained to infiltrate and attack a US military base; the 
incident occurred at an Army base in Bien Hoa, South 
Vietnam; he was in the 215th Maintenance Company, 3rd 
Brigade, 1st Calvary; this occurred in approximately 
December 1971-January 1972 (alternatively stated as 
December 23, 1971), around the time of the 
Tet Offensive; and



(2)  While in the same unit and location, on another 
occasion, he was subjected to a second round of rocket 
and mortar attacks, while at the same time he was sent 
by his First Sergeant to fight on enemy lines, but 
without any weaponry; this occurred in approximately 
January to February 1972.  

The Veteran has provided a rough estimate of the time, 
location, and his company assignment when he purportedly was 
subjected to rocket and mortar attacks, and sent to fight on 
enemy lines.  He has provided sufficient, or at least nearly 
sufficient, information for the U.S. Army and Joint Services 
Records Research Center (JSRRC) to attempt to objectively 
verify this claimed event.  If necessary, the RO/AMC should 
ask him for any other details regarding these alleged 
stressors to allow the JSRRC to conduct a meaningful search 
for records confirming this claimed event.

The Veteran also reported other stressors without specific 
details, thereby precluding a meaningful search by the JSRRC.  
In this regard, he has made some general statements about 
seeing Military Police shoot an unnamed, drunk fellow soldier 
in the back, during a fight on an unspecified date; 
witnessing a firefight during his first night in Vietnam, 
though the approximate date was unspecified, while in or near 
Cam Rahn Bay, Vietnam; he saw unidentified persons "killed 
and blown up" while on convoys travelling through 
unspecified parts of Vietnam, at unspecified times.  Since 
the Veteran provided no specific details concerning these 
alleged events, he will afforded one more opportunity to do 
so.  

Based on the foregoing, the RO should attempt to 
independently verify the occurrence of the claimed stressors 
through the JSRRC.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2005); 38 C.F.R. § 3.159(c) (2008).  In doing so, the RO is 
reminded that requiring corroboration of every detail, 
including the Veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The records need only imply the Veteran's 
participation (e.g., to not controvert the Veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

In the event that any claimed stressor can be verified, the 
remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
Veteran should be afforded a VA psychiatric examination to 
determine whether he has PTSD, and if so, whether it is 
related to a verified stressor in service. See 38 U.S.C.A. § 
5103A(d)(1)(2).

Lastly, the RO (AMC) must send the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
elements of a disability rating and an effective date.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Send the Veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Specifically, this letter 
should advise him concerning the downstream 
disability rating and effective date elements of 
his claim for service connection for PTSD.

2.  Also give the Veteran another opportunity to 
submit a comprehensive statement containing as 
much detail and information as possible regarding 
his alleged in-service stressors.  He should be 
asked to provide specific details, such as the 
dates, locations, detailed descriptions of events, 
and identifying information concerning all 
stressors, as well as any other witnesses, 
including their names, ranks, units of 
assignments, or any other identifying details.  
Specifically ask that he narrow down his claimed 
dates for the incident in question to a 60-day 
time window.  He is advised that this information 
is vitally necessary to obtain supportive evidence 
of the stressful event and that he must be as 
specific as possible.

3.  Undertake necessary action to attempt to 
verify the occurrence of the Veteran's alleged in-
service stressor(s), including the incidents 
described above, which so far are:
a.)  On one particular night, he was 
subjected to rocket and mortar attacks while 
on guard duty and on the same night, also 
shot at by a "zapper," a North Vietnamese 
soldier trained to infiltrate and attack a US 
military base; the incident occurred at an 
Army base in Bien Hoa, South Vietnam; he was 
in the 215th Maintenance Company, 3rd 
Brigade, 1st Calvary; this occurred in 
approximately December 1971-January 1972 
(alternatively stated as December 23, 1971), 
around the time of the Tet Offensive; and

b)  While in the same unit and location, on 
another occasion, he was subjected to a 
second round of rocket and mortar attacks, 
while at the same time he was sent by his 
First Sergeant to fight on enemy lines, but 
without any weaponry; this occurred in 
approximately January to February 1972.  

Forward to the JSRRC all supporting evidence (to 
include any probative evidence submitted by the 
Veteran).  If JSRRC's research of available 
records for corroborating evidence leads to 
negative results, notify the Veteran and his 
representative, and afford them the opportunity to 
respond. Also follow up on any additional action 
suggested by JSRRC.



4.  After associating with the claims file all 
available records and/or responses received from 
each contacted entity, prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the record.  This 
report is then to be added to the Veteran's claims 
file. If the occurrence of no claimed in-service 
stressor(s) is/are verified, then so state in its 
report.

5.  If, and only if, the record establishes the 
existence of a verified stressor or stressors, 
then the RO should immediately arrange for the 
Veteran to be accorded a VA psychiatric 
examination.  Have the Veteran undergo a VA 
examination to determine the nature and etiology 
of his current PTSD, including consideration of 
Agent Orange exposure.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have adverse 
consequences on his claim. The examination should 
include any necessary diagnostic testing or 
evaluation, including PTSD sub-scales.  In 
determining whether the veteran has PTSD due to an 
in-service stressor the examiner is hereby 
notified that only the verified history detailed 
in the reports provided by the JSRRC and/or the 
AMC may be relied upon.  The claims folder must be 
provided to and reviewed by the examiner for the 
veteran's pertinent medical and other history.  
Based on a psychiatric examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate whether it is at 
least as likely as not (50 percent or more 
probable) the veteran's PTSD is linked to any 
verified in-service stressor, including 
consideration of etiology to Agent Orange 
exposure.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation is 
so evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  The examiner should discuss the 
rationale of the opinion, whether favorable or 
unfavorable, based on the findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide the 
requested opinion, expressly indicate this and 
discuss why this is not possible.

6.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him and his 
representative a supplemental statement of the 
case (SSOC) and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


